                Case 8:20-bk-13201-ES                   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                    Desc
                                                        Main Document    Page 1 of 104

33-0072581Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Sterling Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification               2581
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  3151 Airway Avenue
                                  Suite A-1
                                  Costa Mesa, CA 92626
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Case 8:20-bk-13201-ES   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 2 of 104
                Case 8:20-bk-13201-ES                   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                        Desc
                                                        Main Document    Page 3 of 104
Debtor   American Sterling Corporation                                                             Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 8:20-bk-13201-ES   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 4 of 104
                    Case 8:20-bk-13201-ES                            Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                             Desc
                                                                     Main Document    Page 5 of 104

 Fill in this information to identify the case:
 Debtor name American Sterling Corporation
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 -NONE-




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 8:20-bk-13201-ES   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 6 of 104
Case 8:20-bk-13201-ES   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 7 of 104
          Case 8:20-bk-13201-ES                    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                      Desc
                                                   Main Document    Page 8 of 104



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 Nanette D. Sanders, SBN 120169
 nanette@ringstadlaw.com
 RINGSTAD & SANDERS LLP
 4343 Von Karman Avenue
 Suite 300
 Newport Beach, CA 92660
 Telephone: 949 851-7450
 Fax: 949 851-6926




      Attorney for: Debtor

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:
                                                                             CASE NO.:
 AMERICAN STERLING CORPORATION,
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) ROBERT P. MOSIER                                       , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
Case 8:20-bk-13201-ES   Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 9 of 104
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                         Desc
                                                             Main Document    Page 10 of 104
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      American Sterling Corporation                                                                  Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Chapman University                                                                 23,665 Shares                     2.047% Ownership
 1 University Drive
 Attn: Daniel Struppa, Reg. Agent
 Orange, CA 92866-1005

 Dodge Trust 1                                                                      5,065 Shares                      0.438% Ownership



 Kansas City Art Institute                                                          11,268 Shares                     0.975% Ownership
 4415 Warwick Blvd.
 Attn: Norman E. Greene, Reg. Agent
 Kansas City, MO 64111-1820

 Opera Pacific                                                                      882 Shares                        0.076% Ownership
 Karen Sue Naylor, Chapter 7 Trustee
 4343 Von Karman Avenue
 Suite 300
 Newport Beach, CA 92660

 Redlands Unified School District                                                   3,900 Shares                      0.337% Ownership
 20 W. Lugonia Avenue
 Attn: Ken S. Morse, Reg. Agent
 Redlands, CA 92374-2234

 Scarlett Desta                                                                     48,373 Shares                     4.184% Ownership
 4650 Kester Avenue
 Apt. 204
 Sherman Oaks, CA 91403-2597

 Sharon Thompson                                                                    48,373 Shares                     4.184% Ownership
 11211 West 106th Place
 Westminster, CO 80021

 Thomas H. Casey, Ch 7 Trustee                                                      982,380 Shares                    84.969% Ownership
 In Re Lawrence Keith Dodge
 Case No. 8:13-bk-11037 ES
 22342 Avenida Empresa Ste 245
 Rancho Santa Margarita, CA 92688

 University of California at Irvine                                                 5,065 Shares                      0.438% Ownership
 510 Aldrich Hall #5
 Attn: Howard Gillman, Chancellor
 Irvine, CA 92697-0001




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                       Best Case Bankruptcy
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 11 of 104
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 12 of 104
               Case 8:20-bk-13201-ES                                       Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                                                     Desc
                                                                          Main Document    Page 13 of 104
 Fill in this information to identify the case:

 Debtor name            American Sterling Corporation

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        4,149,467.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        4,149,467.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $                      0.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                  Desc
                                                             Main Document    Page 14 of 104
 Fill in this information to identify the case:

 Debtor name          American Sterling Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                                                                            General Checking
            3.1.     East West Bank                                         Account                          5433                               $4,149,467.30



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                $4,149,467.30
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                Desc
                                                             Main Document    Page 15 of 104
 Debtor         American Sterling Corporation                                                Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
            Net operating loss as of 12/31/2019 - Federal
            $7,767,639.00                                                                      Tax year 2019                       Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                            Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29          Desc
                                                             Main Document    Page 16 of 104
 Debtor         American Sterling Corporation                                                Case number (If known)
                Name




           Net operating loss as of 12/31/2019 - State $1,236,450.00                           Tax year 2019                Unknown



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Dissolved Subsididaries - See Attached.                                                                          Unknown




 78.       Total of Part 11.                                                                                                   $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                     Best Case Bankruptcy
               Case 8:20-bk-13201-ES                               Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                                 Desc
                                                                  Main Document    Page 17 of 104
 Debtor          American Sterling Corporation                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $4,149,467.30

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,149,467.30            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,149,467.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                                  Best Case Bankruptcy
 Case 8:20-bk-13201-ES           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                  Desc
                                Main Document    Page 18 of 104



                                     American Sterling Corporation
                               Schedule A/B Attachment re Part 11 – No. 77


Answer No. 1 – Residual Interests:

        Following the dissolution of wholly owned subsidiary American Sterling Productions LTD (“ASP”)
[33‐0072065 dissolved 9/6/2019], the Debtor holds the residual interests in revenues of films produced
by ASP, as follows:

        The Defector
        Dark Matter
        We Chose Freedom
        Annihilation of Fish

        The Debtor has located various ASP documents relating to its investment in Annihilation of Fish,
including a 1999 Loan and Security Agreement. Such documentation reflects the intention of ASP to
loan Gold Fish, LLC, the producer of the film, an amount not to exceed $1,800,000. The Debtor has not
however located any documentation to evidence that ASP actually funded all or a portion of such
intended loan.

        No revenues have been received on account of these interests within the last three (3) years.



Answer No. 2 – Dissolved Subsidiaries:

        The Debtor is the holding company of six now dissolved subsidiaries, as follows:

        American Sterling Insurance Services, 52‐1103258, dissolved in 2016 (estimated)
        American Sterling Capital Corporation, 33‐0073847, dissolved 12/19/2018
        American Sterling Flood Services, 33‐0198776, dissolved 9/6/2019
        American Sterling Productions Ltd., 33‐0072065, dissolved 9/6/2019
        American Sterling Services Corporation, 33‐0070253, dissolved 9/6/2019
        American Sterling Education Solutions, 33‐0038029, dissolved 9/6/2019




                               Schedule A/B Attachment re Part 11 – No. 77
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                            Desc
                                                             Main Document    Page 19 of 104
 Fill in this information to identify the case:

 Debtor name         American Sterling Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach he Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, he claim is:                               $0.00     $0.00
           Franchise Tax Board                                       Check all that apply.
           Bankruptcy Unit                                            Contingent
           P.O. Box 2952                                              Unliquidated
           Sacramento, CA 95812-2952
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, he claim is:                               $0.00     $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19114-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                  55457                                Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                  Desc
                                                             Main Document    Page 20 of 104
 Debtor       American Sterling Corporation                                                                  Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, he claim is:                     $0.00     $0.00
          Internal Revenue Service                                   Check all that apply.
          EP Entity Unit                                              Contingent
          Mail Stop 6273                                              Unliquidated
          Ogden, UT 84201-0018                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Purposes Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, he claim is:                     $0.00     $0.00
          Internal Revenue Service                                   Check all that apply.
          Attn: EP Customer Service                                   Contingent
          Manager                                                     Unliquidated
          P.O. Box 2508                                               Disputed
          Cincinnati, OH 45201
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Purposes Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, he claim is:                     $0.00     $0.00
          Internal Revenue Service                                   Check all that apply.
          801 Civic Center Drive West                                 Contingent
          Santa Ana, CA 92701                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Purposes Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, he claim is:                     $0.00     $0.00
          Securities Exchange Commission                             Check all that apply.
          5670 Wilshire Boulevard                                     Contingent
          11th Floor                                                  Unliquidated
          Los Angeles, CA 90036-5627                                  Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     NOTICE PURPOSES ONLY
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                             Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                                     Desc
                                                             Main Document    Page 21 of 104
 Debtor       American Sterling Corporation                                                                  Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, he claim is:                                        $0.00     $0.00
           U.S. Department of Labor                                  Check all that apply.
           Los Angeles Regional Office                                Contingent
           Olivia R. Metcalfe, Investigator                           Unliquidated
           1055 E Colorado Blvd., Ste. 200                            Disputed
           Pasadena, CA 91106-2341
           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE PURPOSES ONLY - Regarding
                                                                     American Sterling ESOP
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Adam B. Cantor, Esq.                                                     Contingent
           Jackson Lewis PC                                                         Unliquidated
           44 South Broaway 14th Fl                                                 Disputed
           White Plains, NY 10601
                                                                                   Basis for the claim:    Notice for Information Only
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Alex M Yousefzadeh Esq.
           Donaldson & Callif LLP                                                   Contingent
           400 S. Beverly Drive                                                     Unliquidated
           Suite 400                                                                Disputed
           Beverly Hills, CA 90212
                                                                                   Basis for the claim:    Notice for Information Only
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Alice J Campbell                                                         Contingent
           517 N 36th Terrace                                                       Unliquidated
           Blue Springs, MO 64015                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:    Notice for Information only.
           Last 4 digits of account number
                                                                                   Participant in American Sterling Corporation Employee Stock
                                                                                   Ownership Plan
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Alicia Rendon                                                            Contingent
           10060 Scott Ave, Apt Q                                                   Unliquidated
           Whittier, CA 90603                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:    Notice for Information only.
           Last 4 digits of account number
                                                                                   Participant in American Sterling Corporation Employee Stock
                                                                                   Ownership Plan
                                                                                   Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                                Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 22 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          American Century Investor                                           Contingent
          FBO Sandra Langum IRA                                               Unliquidated
          5805 E. 96th Terrace                                                Disputed
          Kansas City, MO 64134
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Amy J Hoskins                                                       Contingent
          17138 E. 39th Street                                                Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Angelica Fuentes Pita                                               Contingent
          6122 E. Teton Ave                                                   Unliquidated
          Orange, CA 92867-2413                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Annette Gomez                                                       Contingent
          1522 W Marion Way                                                   Unliquidated
          Santa Ana, CA 92706-1852                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Annette M Schwab                                                    Contingent
          16207 Short Ln                                                      Unliquidated
          Smithville, MO 64089-8142                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 23 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Aubury Adair                                                        Contingent
          1401 Anna Cir #31                                                   Unliquidated
          Smithville, MO 64089-7101                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Barbara Maggard                                                     Contingent
          2415 SW SPRINGCREEK CT                                              Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Betty Bachicha                                                      Contingent
          301 Cedar Street                                                    Unliquidated
          Walsenburg, CO 81089                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Beverlee J Mock                                                     Contingent
          3668 Descanso St.                                                   Unliquidated
          Las Vegas, NV 89121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Brenda Solano                                                       Contingent
          4475 Piersons Street                                                Unliquidated
          Wheat Ridge, CO 80033-2548                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 24 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Brittany Tierney                                                    Contingent
          1117 SW Brook Court                                                 Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Carol L Mosley                                                      Contingent
          1734 S. Northern                                                    Unliquidated
          Independence, MO 64052                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Carolyn Denton                                                      Contingent
          1107 SW Sunset St                                                   Unliquidated
          Blue Springs, MO 64015-4915                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Carrie Wilson                                                       Contingent
          105 Ranch Dr                                                        Unliquidated
          Butler, MO 64730-9372                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cassandra Hamilton                                                  Contingent
          310 E Kay St                                                        Unliquidated
          Lansing, KS 66043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 25 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cassandra Hughes                                                    Contingent
          126 N Carlisle                                                      Unliquidated
          Independence, MO 64054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cassandra S Jones                                                   Contingent
          5254 Caliente St.                                                   Unliquidated
          Las Vegas, NV 89119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cathy Trusler                                                       Contingent
          PO Box 1296                                                         Unliquidated
          Liberty, MO 64069-1296                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Chapman University                                                  Contingent
          1 University Drive                                                  Unliquidated
          Attn: Daniel Struppa, Reg. Agent                                    Disputed
          Orange, CA 92866-1005
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Charles Schwab&Co FBO Byron Winings                                 Contingent
          38 Finca                                                            Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 26 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Chelsey J Leatherman                                                Contingent
          725 N Laurel St                                                     Unliquidated
          Gardner, KS 66030-7852                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cheryle L Miller                                                    Contingent
          2503 SW Jackson St                                                  Unliquidated
          Blue Springs, MO 64015-4035                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Chris Browning                                                      Contingent
          2347 Littleton Circle                                               Unliquidated
          Costa Mesa, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Christine D Kerr                                                    Contingent
          1043 E Butler Dr., Unit D                                           Unliquidated
          Phoenix, AZ 85020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Christopher L Lay                                                   Contingent
          10927 N Randolph Avenue                                             Unliquidated
          Kansas City, MO 64157                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 27 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Christopher Spellman                                                Contingent
          17326 Penrose Lane                                                  Unliquidated
          Lenexa, KS 66219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Courtney C Kuruma                                                   Contingent
          25611 Creek Dr.                                                     Unliquidated
          Laguna Hills, CA 92653                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Craig Brotman                                                       Contingent
          8 Earthen Ct.                                                       Unliquidated
          Ladera Ranch, CA 92694-1360                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cristina Cannalonga                                                 Contingent
          422 Brookhaven Circle                                               Unliquidated
          Corona, CA 92879                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cristina Castro                                                     Contingent
          6529 San Haroldo Way                                                Unliquidated
          Buena Park, CA 90620                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 28 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Cynthia Han                                                         Contingent
          14469 San Remo Dr                                                   Unliquidated
          Corona, CA 92880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Damian Munoz                                                        Contingent
          236 S NORWOOD ST                                                    Unliquidated
          Orange, CA 92869                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Danika Eberhart                                                     Contingent
          12362 TOPAZ ST                                                      Unliquidated
          Garden Grove, CA 92845                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Debbie Quint                                                        Contingent
          428 Pierce Hollow St                                                Unliquidated
          Raymore, MO 64083                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Deborah A Brown                                                     Contingent
          9801 259th St                                                       Unliquidated
          Mc Louth, KS 66054-5007                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 29 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Deborah Hedderly                                                    Contingent
          2588 Palentina St.                                                  Unliquidated
          Henderson, NV 89044-4420                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Debra Leakey                                                        Contingent
          7612 Crisp                                                          Unliquidated
          Kansas City, MO 64138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Dee Ann Myers                                                       Contingent
          2924 SW 16th St                                                     Unliquidated
          Lees Summit, MO 64081                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Denise Coffey                                                       Contingent
          16 Robin Ridge                                                      Unliquidated
          Aliso Viejo, CA 92656                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Denise Davis                                                        Contingent
          18012 Dakota Drive                                                  Unliquidated
          Independence, MO 64056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 30 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Denise Voith                                                        Contingent
          63 Monarch Bay Drive                                                Unliquidated
          Monarch Beach, CA 92629                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Diana J Taylor                                                      Contingent
          15009 E. 42nd Terrace                                               Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Dodge Trust 1                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Notice Purposes Only
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Edward Jones FBO Pamela Lampe IRA                                   Contingent
          2166 N.E. Todd George Road                                          Unliquidated
          Lees Summit, MO 64086                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Elaine Gerken                                                       Contingent
          319 SE Douglas St Apt 103                                           Unliquidated
          Lees Summit, MO 64063-2717                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 12 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 31 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Elaine M Nadalin                                                    Contingent
          1456 Carmelita St                                                   Unliquidated
          Laguna Beach, CA 92651-3114                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Erin Ann Lathrom                                                    Contingent
          3715 S. Kiger Road                                                  Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Federal Deposit Insurance Corp.                                     Contingent
          3501 Fairfax Drive                                                  Unliquidated
          VS-B-7058                                                           Disputed
          Arlington, VA 22226-3599
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Fidelity Investments                                                Contingent
          FBO Donica Holt IRA                                                 Unliquidated
          1236 SW Creekside Dr.                                               Disputed
          Lees Summit, MO 64081
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Future Plan/Ascensus, LLC                                           Contingent
          Attn: Doug Cannon                                                   Unliquidated
          4999 Louise Dr., Ste. 205                                           Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:    Notice for Information Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Administrator for ESOP
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 13 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 32 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gale A Howard                                                       Contingent
          2100 NE 114th Ter                                                   Unliquidated
          Kansas City, MO 64155-1476                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gary S Lowe                                                         Contingent
          5210 Timarron Drive                                                 Unliquidated
          Scurry, TX 75158                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gayle M Foster                                                      Contingent
          2118 N. Ponca Drive                                                 Unliquidated
          Independence, MO 64058                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Glendon Humphrey                                                    Contingent
          23492 Mtn. Breeze Dr.                                               Unliquidated
          Murrieta, CA 92562                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gwenda Berry                                                        Contingent
          29256 MISSION TRAIL LN                                              Unliquidated
          Valencia, CA 91354                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 14 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 33 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Heather Guimond                                                     Contingent
          26479 Portola                                                       Unliquidated
          Mission Viejo, CA 92692                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          James Flynn                                                         Contingent
          11434 Craig                                                         Unliquidated
          Overland Park, KS 66210                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Janet Beyers                                                        Contingent
          612 Rhine Lane                                                      Unliquidated
          Costa Mesa, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Janice Byrd                                                         Contingent
          3018 S Downey Ave                                                   Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Janice Thrower                                                      Contingent
          26226 Glendon Lane                                                  Unliquidated
          Laguna Hills, CA 92653                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 15 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 34 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Janine Inlow                                                        Contingent
          802 N Elm St.                                                       Unliquidated
          Monroe City, MO 63456-1106                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jenna Vanderhoof                                                    Contingent
          412 Derby St SE                                                     Unliquidated
          Albany, OR 97322                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jennelle Post                                                       Contingent
          200 Woodhaven Dr.                                                   Unliquidated
          Smithville, MO 64089                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jennifer Coffman                                                    Contingent
          3534 Lyons Ave                                                      Unliquidated
          Dickinson, ND 58601-7826                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          JHTC FBO Laurie Rush IRA                                            Contingent
          11708 Belmont                                                       Unliquidated
          Kansas City, MO 64134                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 16 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 35 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Joanie Devall                                                       Contingent
          2209 N Liberty                                                      Unliquidated
          Independence, MO 64050                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John Hancock Life Ins Co                                            Contingent
           FBO Susie Deherrera QRP                                            Unliquidated
          14684 Starpath Dr.                                                  Disputed
          La Mirada, CA 90638
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John J. Beyers                                                      Contingent
          612 Rhine Lane                                                      Unliquidated
          Costa Mesa, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John Riddle                                                         Contingent
          501 Vance St                                                        Unliquidated
          Plattsburg, MO 64477                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Johnna A Cox                                                        Contingent
          412 SW Newport Drive                                                Unliquidated
          Blue Springs, MO 64014-7837                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 17 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 36 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jonathan Dunn                                                       Contingent
          318 Cold Water Ln                                                   Unliquidated
          Raymore, MO 64083-4506                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Joyce Reed                                                          Contingent
          1907 N. Ethan Lane                                                  Unliquidated
          Independence, MO 64058                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jula L Wuenschel Bradshaw                                           Contingent
          108 SE Sherri Ln                                                    Unliquidated
          Blue Springs, MO 64014-5046                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kansas City Art Institute                                           Contingent
          4415 Warwick Blvd.                                                  Unliquidated
          Attn: Norman E. Greene, Reg. Agent                                  Disputed
          Kansas City, MO 64111-1820
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Karen S Jameson                                                     Contingent
          14274 W 117th Ct.                                                   Unliquidated
          Olathe, KS 66062-6612                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 18 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 37 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kathryn Appelquist                                                  Contingent
          7628 Robinson                                                       Unliquidated
          Overland Park, KS 66204                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Katrina Kuhns-Blankenship                                           Contingent
          19707 E 15TH ST N                                                   Unliquidated
          Independence, MO 64056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kelli A Kandow                                                      Contingent
          211 W 56th St                                                       Unliquidated
          Aapt 36C                                                            Disputed
          New York, NY 10019-4326
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kelly D Madorin                                                     Contingent
          5937 17th St.                                                       Unliquidated
          Grantville, KS 66429-9213                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kerrie L Davidson                                                   Contingent
          642 Washington Ln                                                   Unliquidated
          Waco, TX 76708-7287                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 19 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 38 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kristina Dodge                                                      Contingent
          c/o Harcourts Prime Properties                                      Unliquidated
          3 Monarch Bay Plaza, Ste. 100                                       Disputed
          Dana Point, CA 92629
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Beneficiary of Disputed ESOP Participant.
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lance Frederiksen                                                   Contingent
          3 Mostaza                                                           Unliquidated
          Rancho Santa Margarita, CA 92688-1718                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lara Van Asten                                                      Contingent
          306 S Vine St                                                       Unliquidated
          Louisburg, KS 66053-6420                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Laura Harp                                                          Contingent
          708 N Choctaw Ave                                                   Unliquidated
          Independence, MO 64056-1923                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Leslie Gall                                                         Contingent
          3024 Englewood Terrace                                              Unliquidated
          Independence, MO 64052                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 20 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 39 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lin Dai-Morris                                                      Contingent
          c/o Fairway Independent Mortgage                                    Unliquidated
          881 Dover Dr., Ste. 110                                             Disputed
          Newport Beach, CA 92663
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lisa M. Alumbaugh                                                   Contingent
          604 W 38th St N., #2                                                Unliquidated
          Independence, MO 64050-1065                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lizabeth Ball                                                       Contingent
          519 Ance Creek Rd                                                   Unliquidated
          Reeds Spring, MO 65737                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lori Ann Huson                                                      Contingent
          809 NE Bristol Dr.                                                  Unliquidated
          Lees Summit, MO 64086                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lynette Seegraves                                                   Contingent
          6961 Valencia St                                                    Unliquidated
          Riverside, CA 92504                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 21 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 40 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Margaret K Flinn                                                    Contingent
          15711 E Independence Ave                                            Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Mark J. Guimont                                                     Contingent
          8659 Jasper Wood Street                                             Unliquidated
          Henderson, NV 89074-7048                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Mark Schneider                                                      Contingent
          8 Porter                                                            Unliquidated
          Irvine, CA 92620                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Martplan Insurancy Agency                                           Contingent
          FBO Kwan Lee QRP                                                    Unliquidated
          2020 Hacienda Road                                                  Disputed
          La Habra, CA 90631
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Melissa E Martin                                                    Contingent
          575 Opal Avenue                                                     Unliquidated
          Hemet, CA 92543-7867                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 22 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 41 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Menka Z Scott                                                       Contingent
          2408 SW Kenwill Dr.                                                 Unliquidated
          Lees Summit, MO 64082                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Merrill FBO Brian Tilton IRA                                        Contingent
          8 Woodbridge Ct                                                     Unliquidated
          Trabuco Canyon, CA 92679                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Michael Dean Thompson                                               Contingent
          c/o Sharon Thompson                                                 Unliquidated
          11211 West 106th Place                                              Disputed
          Westminister, CO 80021
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Michael J Celaya                                                    Contingent
          3942 Cedron                                                         Unliquidated
          Irvine, CA 92606                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Michel K Seechrist                                                  Contingent
          2210 River Run Dr.                                                  Unliquidated
          Unit 66                                                             Disputed
          San Diego, CA 92108-5812
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 23 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 42 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Michelle Mcdonagh                                                   Contingent
          26703 Spotted Pony Dr                                               Unliquidated
          Corona, CA                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number       2883
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Mildred Shields                                                     Contingent
          3029 Prospect Ave                                                   Unliquidated
          Kansas City, MO 64128-1530                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Minh-Ngoc Nguyen                                                    Contingent
          31 Arnold Way                                                       Unliquidated
          Irvine, CA 92602                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Morgan Stanley FBO                                                  Contingent
          Andrea Collins IRA                                                  Unliquidated
          2139 Alpine View Drive                                              Disputed
          Rescue, CA 95672
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          MSSB C/F Daniel Stone                                               Contingent
          3 Capstone                                                          Unliquidated
          Irvine, CA 92606                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 24 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 43 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Northern Trust Company                                              Contingent
          FBO Ron Dearden IRA                                                 Unliquidated
          424 Camino Bandera                                                  Disputed
          San Clemente, CA 92673
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          O Glenetta Taylor                                                   Contingent
          3629 So. Harris                                                     Unliquidated
          Independence, MO 64052                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Ohio National Financial Services                                    Contingent
          FBO Joseph Piatczyc IRA                                             Unliquidated
          172 E. Basswood Ct                                                  Disputed
          Lees Summit, MO 64064
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Olla Saglime                                                        Contingent
          3196 S 2000 E                                                       Unliquidated
          Salt Lake City, UT 84109-2460                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Opera Pacific
          Karen Sue Naylor, Chapter 7 Trustee                                 Contingent
          4343 Von Karman Avenue                                              Unliquidated
          Suite 300                                                           Disputed
          Newport Beach, CA 92660
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 25 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 44 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Patricia B Johnson                                                  Contingent
          4955 Lindell Rd Apt 108                                             Unliquidated
          Las Vegas, NV 89118-1371                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Patricia L Shelden                                                  Contingent
          15117 Todd Way                                                      Unliquidated
          Oklahoma City, OK 73170-7523                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Patricia Larson                                                     Contingent
          15772 Bluebird Lane                                                 Unliquidated
          Huntington Beach, CA 92649                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Patricia Mesik                                                      Contingent
          1608 Weatherstone                                                   Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Prudential FBO Madelyn Jeziorek                                     Contingent
          17927 Culross Ln                                                    Unliquidated
          Charlotte, NC 28278                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 26 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 45 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Randal B Dodge                                                      Contingent
          3800 Miramontes Circle                                              Unliquidated
          Wellington, FL 33414                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Rebecca M Slattery                                                  Contingent
          9515 W 60th St                                                      Unliquidated
          Merriam, KS 66203-3115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Rebekah Phillips                                                    Contingent
          PO Box 1120                                                         Unliquidated
          Weimar, CA 95736                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Redlands Unified School District                                    Contingent
          20 W. Lugonia Avenue                                                Unliquidated
          Attn: Ken S. Morse, Reg. Agent                                      Disputed
          Redlands, CA 92374-2234
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Robert M. Anguiano                                                  Contingent
          6244 Palm Avenue                                                    Unliquidated
          Whittier, CA 90601-3139                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 27 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 46 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Robin D Scott                                                       Contingent
          9819 Wallace Ave.                                                   Unliquidated
          Kansas City, MO 64134                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Robyn Blackwell                                                     Contingent
          409 Cantor                                                          Unliquidated
          Irvine, CA 92620-3840                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Roger Le                                                            Contingent
          24 El Morro                                                         Unliquidated
          Rancho Santa Margarita, CA 92688                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Rosy Briones                                                        Contingent
          15419 Dalwood Ave                                                   Unliquidated
          Norwalk, CA 90650                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Roze Ann Rittel                                                     Contingent
          2909 Vista Court                                                    Unliquidated
          Independence, MO 64057                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 28 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 47 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sandra L Holst                                                      Contingent
          214 Savannah River Dr.                                              Unliquidated
          Summerville, SC 29485-8949                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sarah Wolf Larios                                                   Contingent
          15758 Willow Dr                                                     Unliquidated
          Fontana, CA 92337                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sasipen Tangjaiburana                                               Contingent
          13834 SE 10th St                                                    Unliquidated
          Bellevue, WA 98005-3718                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Scarlett Desta                                                      Contingent
          4650 Kester Avenue                                                  Unliquidated
          Apt. 204                                                            Disputed
          Sherman Oaks, CA 91403-2597
                                                                             Basis for the claim:    Notice Purpose Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Screen Actors Guild Inc.                                            Contingent
          5757 Wilshire Boulevard                                             Unliquidated
          Los Angeles, CA 90036                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shannon Richards                                                    Contingent
          15218 W. 83rd Ter                                                   Unliquidated
          Lenexa, KS 66219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 29 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 48 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shannyn Yasui                                                       Contingent
          2202 East Hoover Ave                                                Unliquidated
          Orange, CA 92867                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sharon Mojica                                                       Contingent
          2861 Caspian Ave                                                    Unliquidated
          Long Beach, CA 90810                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sharon Riddle                                                       Contingent
          120 N. Oxford                                                       Unliquidated
          Independence, MO 64053                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sharon Thompson                                                     Contingent
          11211 West 106th Place                                              Unliquidated
          Westminster, CO 80021                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sharon Van Thillo                                                   Contingent
          408 Ave. Presidio                                                   Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 30 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 49 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shauna A Ortiz                                                      Contingent
          1018 Begonia Avenue                                                 Unliquidated
          Costa Mesa, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shawna M Taylor                                                     Contingent
          10728 Fuller Ave                                                    Unliquidated
          Kansas City, MO 64134-2603                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sherri Hill                                                         Contingent
          15170 Melrose St.                                                   Unliquidated
          Overland Park, KS 66221                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shirley Cawed                                                       Contingent
          11244 Adoree St                                                     Unliquidated
          Norwalk, CA 90650                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Stacey Howard                                                       Contingent
          621 19th Street, Apt C                                              Unliquidated
          Huntington Beach, CA 92648                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 31 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 50 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Stacey Minton                                                       Contingent
          900 NE Kenwood Dr                                                   Unliquidated
          Lees Summit, MO 64064-1761                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Stacie J Johnson                                                    Contingent
          20 Flying F Dr.                                                     Unliquidated
          Palm Desert, CA 92260-6415                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          State of Indiana (Marion County)
          Department of Revenue                                               Contingent
          100 N. Senate Ave                                                   Unliquidated
          IGCN Rm N105                                                        Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          State of Michigan (Ingham County)                                   Contingent
          Department of Treasury                                              Unliquidated
          Lansing, MI 48922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          State of Mississippi                                                Contingent
          (Madison County)                                                    Unliquidated
          500 Clinton Center Dr                                               Disputed
          Clinton, MS 39056
                                                                             Basis for the claim:    Notice Purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          State of Pennsylvania
          (Dauphin County)                                                    Contingent
          Department of Revenue                                               Unliquidated
          P.O. Box 280427                                                     Disputed
          Harrisburg, PA 17128-0427
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 32 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 51 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          State of Tennessee                                                  Contingent
          (Dandson County)                                                    Unliquidated
          500 Deaderick Street                                                Disputed
          Nashville, TN 37242
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Stephen N Corbin                                                    Contingent
          6225 Morningside Drive                                              Unliquidated
          Kansas City, MO 64113                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Steve Hull                                                          Contingent
          1015 Canterbury Drive                                               Unliquidated
          Burlington, IA 52601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Suzanne E Sherman                                                   Contingent
          909 NE Michael Drive                                                Unliquidated
          Lees Summit, MO 64086                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tamara E Boman                                                      Contingent
          1731 NW 10h St                                                      Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 33 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 52 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tammy Butler                                                        Contingent
          319 SE Douglas, Apt 203                                             Unliquidated
          Lees Summit, MO 64063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tammy Mills                                                         Contingent
          28401 Los Alisos Blvd, #6214                                        Unliquidated
          Mission Viejo, CA 92692                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tammy West                                                          Contingent
          815 Scarlet Oak Dr                                                  Unliquidated
          Monroe, MI 48162                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          TCF National Bank                                                   Contingent
          FBO Kimberly Nunez IRA                                              Unliquidated
          31 Copperstone Lane                                                 Disputed
          Mission Viejo, CA 92692
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number                                    Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Terra Cronk                                                         Contingent
          241 W. Center St.                                                   Unliquidated
          Peculiar, MO 64078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 34 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 53 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Terri Johnson                                                       Contingent
          817 N. Woodlawn Rd                                                  Unliquidated
          Spokane, WA 99216-0937                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Terri-Lynn Martin                                                   Contingent
          1386 Orinda Place                                                   Unliquidated
          Escondido, CA 92029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Thomas H. Casey, Ch 7 Trustee
          In re Lawrence Keith Dodge                                          Contingent
          Case No. 8:13-bk-11037 ES                                           Unliquidated
          22342 Avenida Empresa, Ste. 245                                     Disputed
          Rancho Santa Margarita, CA 92688
                                                                             Basis for the claim:    NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Thy Vo                                                              Contingent
          23592 Windsong # 33D                                                Unliquidated
          Aliso Viejo, CA 92656                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tiffany Mammen                                                      Contingent
          12818 W Caraveo Pl                                                  Unliquidated
          Peoria, AZ 85383-8061                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 35 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 54 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Tiffany R Jarvis                                                    Contingent
          11586 Holmes Road Apt. 102                                          Unliquidated
          Kansas City, MO 64131                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Timothy Seals                                                       Contingent
          9411 E. 37th St                                                     Unliquidated
          Kansas City, MO 64133-1164                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Toni Pine                                                           Contingent
          2407 NW 8th St.                                                     Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          University of California at Irvine                                  Contingent
          510 Aldrich Hall #5                                                 Unliquidated
          Attn: Howard Gillman, Chancellor                                    Disputed
          Irvine, CA 92697-0001
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Valerie O                                                           Contingent
          3285 REDWOOD DR                                                     Unliquidated
          Springfield, OR 97478                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 36 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                       Desc
                                                             Main Document    Page 55 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          VFTC FBO Charlotte Imai                                             Contingent
          5609 Richmond Ct                                                    Unliquidated
          Milton, FL 32571                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Victoria D Prismantas                                               Contingent
          353 Grove St.                                                       Unliquidated
          Sierra Madre, CA 91024-1009                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Virginia Struewe                                                    Contingent
          3106 Gateway Drive                                                  Unliquidated
          Independence, MO 64055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Vitalee Piccinini                                                   Contingent
          505 SW Creek Ridge Dr                                               Unliquidated
          Grain Valley, MO 64029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Wells Fargo FBO Elizabeth Ortega                                    Contingent
          1014 E. Russell Avenue                                              Unliquidated
          Santa Ana, CA 92707                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
          Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 37 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                              Desc
                                                             Main Document    Page 56 of 104
 Debtor       American Sterling Corporation                                                           Case number (if known)
              Name

 3.177     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Wendi Hall                                                         Contingent
           707 South Lemon                                                    Unliquidated
           Anaheim, CA 92805                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
           Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?     No  Yes
 3.178     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           William Weigand                                                    Contingent
           551 S Lemon St                                                     Unliquidated
           Anaheim, CA 92805-4623                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
           Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?     No  Yes
 3.179     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Yvonne Ketchum                                                     Contingent
           21080 Eagles Nest Dr.                                              Unliquidated
           Yorba Linda, CA 92886                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice for Information only.
           Last 4 digits of account number
                                                                             Participant in American Sterling Corporation Employee Stock
                                                                             Ownership Plan
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Cathrine Castaldi, Esq.
           Brown Rudnick LLP                                                                          Line      3.164
           2211 Michelson Dr., 7th Fl
           Irvine, CA 92612                                                                                 Not listed. Explain


 4.2       Scarlette Desta aka Linda Thompson
           175 Rainbow Drive                                                                          Line      3.133
           Livingston, TX 77399
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                             0.00
 5b. Total claims from Part 2                                                                             5b.    +   $                             0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                               0.00



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 38 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                          Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                              Desc
                                                             Main Document    Page 57 of 104
 Fill in this information to identify the case:

 Debtor name         American Sterling Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Document storage.
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                Month to Month
                                                                                     GRM Document Management
              List the contract number of any                                        4109 Boyce Road
                    government contract       Acct # 09101438                        Fremont, CA 94538




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                         Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                         Desc
                                                             Main Document    Page 58 of 104
 Fill in this information to identify the case:

 Debtor name         American Sterling Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                      Best Case Bankruptcy
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 59 of 104
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                     Desc
                                                             Main Document    Page 60 of 104



 Fill in this information to identify the case:

 Debtor name         American Sterling Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                          $0.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                $135,526.00
       From 1/01/2019 to 12/31/2019                                                                         Non-business
                                                                                                            revenue (liquidation
                                                                                                Other      of assets)

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               See Attached.                                                                                       $0.00        Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                           Desc
                                                             Main Document    Page 61 of 104
 Debtor       American Sterling Corporation                                                             Case number (if known)




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached.                                                                                       $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                      Best Case Bankruptcy
               Case 8:20-bk-13201-ES                          Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                  Desc
                                                             Main Document    Page 62 of 104
 Debtor        American Sterling Corporation                                                                Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.                                                                                                                   1/31/2020 -
                                                                                                                               $3,795.00
                                                                                                                               3/18/2020 -
                                                                                                                               $4,715.00
                                                                                                                               4/07/2020 -
                                                                                                                               $3,683.50
                                                                                                                               5/04/2020 -
                                                                                                                               $1,112.00
                                                                                                                               5/22/2020 -
                                                                                                                               $7,059.50
                                                                                                                               7/14/2020 -
                                                                                                                               $4,865.00
                                                                                                                               7/31/2020 -
                                                                                                                               $8,201.00
                                                                                                                               8/10/2020 -
                                                                                                                               $6,046.50
                                                                                                                               9/10/2020 -
                                                                                                                               $21,048.30
                                                                                                                               10/16/2020 -
                                                                                                                               $3,934.00
                Ringstad & Sanders LLP                                                                                         11/13/2020 -
                4343 Von Karman Avenue                                                                                         $6,641.50
                Suite 300                                                                                                      11/17/20 -
                Newport Beach, CA 92660                                                                                        $15,451.30          $86,552.60

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                   Dates transfers       Total amount or
                                                                                                                         were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                     Desc
                                                             Main Document    Page 63 of 104
 Debtor      American Sterling Corporation                                                              Case number (if known)




       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 See SOFA Attachment No.
       .    4.1.
                                                                                                                                                              $0.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                 Desc
                                                             Main Document    Page 64 of 104
 Debtor      American Sterling Corporation                                                              Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       GRM Document Management                                       Aurora Bloom, Agent                  Books and Records                     No
       4109 Boyce Road                                               Nancy Michenaud, Agent                                                     Yes
       Fremont, CA 94538                                             Robert P. Mosier,
                                                                     President



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                            Value
       American Sterling Corporation                                 Eastwest Bank or Plan                American Sterling                              $67.37
       Employee                                                      Participants                         Corporation Employee Stock
       Stock Ownership Plan                                                                               Plan, an ERISA qualified plan,
                                                                                                          whose assets are not assets
                                                                                                          of the Debtor. The Debtor has
                                                                                                          facilitated the distribution of
                                                                                                          the assets of this Plan to Plan
                                                                                                          participants during the period
                                                                                                          July - October 2020 and
                                                                                                          provides this information for
                                                                                                          disclosure purposes only.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                           Desc
                                                             Main Document    Page 65 of 104
 Debtor      American Sterling Corporation                                                              Case number (if known)




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or descr bes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                                                                      EIN:
             See Schedule A/B
             Attachment
             Part 11 No. 77 - No. 2                                                                            From-To
             Re Dissolved Subsidiaries


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Mosier & Company Inc.                                                                                                      2015 to date
                    3151 Airway Avenue
                    Suite A1
                    Costa Mesa, CA 92626

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                        Best Case Bankruptcy
              Case 8:20-bk-13201-ES                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29                                   Desc
                                                             Main Document    Page 66 of 104
 Debtor      American Sterling Corporation                                                              Case number (if known)



           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Mosier & Company, Inc.
                    3151 Airway Avenue
                    Suite A1
                    Costa Mesa, CA 92626

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  U.S. Department of Labor
                    200 Constitution Ave NW
                    Washington, DC 20210

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert P. Mosier                               3151 Airway Ave                                     President/Sole Director
                                                      Suite A1
                                                      Costa Mesa, CA 92626
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas H. Casey, Trustee                       22342 Avenida Empresa                               Trustee for Chapter 7 Estate          Controlling
                                                      Suite 245                                           of Lawrence Dodge                     Shareholder
                                                      Rancho Santa Margarita, CA 92688


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                                Best Case Bankruptcy
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 67 of 104
   Case 8:20-bk-13201-ES       Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                              Main Document    Page 68 of 104

                               AMERICAN STERLING CORPORATION
                                         CHECK REGISTER
                              August 18, 2020 to November 16, 2020


                  PAYEE                          DATE         CHECK NO.   AMOUNT

FEDERAL EXPRESS                                   8/18/2020        9343         52.30
JACKSON LEWIS P.C.                                8/20/2020        9344      4,650.00
JACKSON LEWIS P.C.                                8/20/2020        9353         30.00
MOSIER & CO., INC.                                 9/8/2020        9345      4,165.00
CRAIG COLLINS                                      9/8/2020        9346      6,667.00
NANCY MICHENAUD                                    9/8/2020        9347      3,289.00
AURORA BLOOM                                       9/8/2020        9348      1,183.40
MOSIER & CO., INC.                                 9/8/2020        9349         15.00
MOSIER & CO., INC.                                 9/8/2020        9350        204.65
RINGSTAD & SANDERS LLP                             9/8/2020        9351     21,048.30
GUARANTEE RECORDS MANAGEMENT                       9/8/2020        9352        182.67
JACKSON LEWIS P.C.                                9/25/2020        9354      2,281.50
GUARANTEE RECORDS MANAGEMENT                      10/5/2020        9355        187.26
MOSIER & CO., INC.                                10/8/2020        9356        977.50
CRAIG COLLINS                                     10/8/2020        9357      2,389.50
NANCY MICHENAUD                                   10/8/2020        9358      1,837.00
AURORA BLOOM                                      10/8/2020        9359        793.00
MOSIER & CO., INC.                                10/8/2020        9360        211.95
JACKSON LEWIS P.C.                                10/8/2020        9361      2,866.50
RINGSTAD & SANDERS LLP                            10/8/2020        9362      3,934.00
AURORA BLOOM                                     10/16/2020        9363        347.70
NANCY MICHENAUD                                  10/16/2020        9364      2,156.00
KIECKHAFER, SCHIFFER, & COMPANY, LLP             10/20/2020        9365        493.00
GUARANTEE RECORDS MANAGEMENT                      11/3/2020        9366        369.93
GUARANTEE RECORDS MANAGEMENT                      11/3/2020        9366        187.26
MOSIER & CO., INC.                                11/4/2020        9367      1,232.50
CRAIG COLLINS                                     11/4/2020        9368        531.00
NANCY MICHENAUD                                   11/4/2020        9369        187.00
AURORA BLOOM                                      11/4/2020        9370         97.60
MOSIER & CO., INC.                                11/4/2020        9371         28.30
MOSIER & CO., INC.                               11/10/2020        9372      1,615.00
CRAIG COLLINS                                    11/10/2020        9373      1,740.50
NANCY MICHENAUD                                  11/10/2020        9374      1,089.00
AURORA BLOOM                                     11/10/2020        9375        335.50
MOSIER & CO., INC.                               11/10/2020        9376         10.20
RINGSTAD & SANDERS LLP                           11/12/2020        9377      6,641.50
JACKSON LEWIS P.C.                               11/12/2020        9378      4,504.50
JACKSON LEWIS P.C.                               11/12/2020        9379        877.50
RINGSTAD & SANDERS LLP                           11/16/2020        9380     50,000.00



                                         Page 1 of 2

                                         SOFA NO. 3.1
   Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                           Main Document    Page 69 of 104

                            AMERICAN STERLING CORPORATION
                                      CHECK REGISTER
                           August 18, 2020 to November 16, 2020


               PAYEE                          DATE      CHECK NO.     AMOUNT

TOTAL                                                                   129,409.52




                                      Page 2 of 2

                                      SOFA NO. 3.1
          Case 8:20-bk-13201-ES                 Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29          Desc
                                               Main Document    Page 70 of 104
                                    AMERICAN STERLING CORPORATION ‐ ESOP
                                                Check Register
                                     November 16, 2019 to November 16, 202

                          PAYEE                            DATE           CHECK NO.    AMOUNT        UNCLAIMED FUNDS
                                                                                                       TURNED OVER

Void                                                          7/9/2020          2000          0.00
Void                                                          7/9/2020          2001          0.00
Kathryn Applequist                                           7/29/2020          2002      1,110.28
Lizabeth Ball                                                7/29/2020          2003        815.91
Tammy Butler                                                 7/29/2020          2004      1,496.51
Janice Byrd                                                  7/29/2020          2005        585.91
Cristina castro                                              7/29/2020          2006        480.17
Shirley Cawed                                                7/29/2020          2007        323.10
Denice coffey                                                7/29/2020          2008      1,650.50
Morgan Stanley fbo Andrea Collins                            7/29/2020          2009      2,159.27
Denise Davis                                                 7/29/2020          2010        438.52
Northern Trust Company fbo Ron Dearden                       7/29/2020          2011      6,327.82
John Hancock Life Ins Co. fbo Susie Deherrera                7/29/2020          2012      1,283.68
James Flynn                                                  7/29/2020          2013      4,486.46
Leslie Gall                                                  7/29/2020          2014        638.60
Heather Guimond                                              7/29/2020          2015        733.02
Wendi Hall                                                   7/29/2020          2016      4,550.22
Cynthia Han                                                  7/29/2020          2017      1,451.69
Sherri Hill                                                  7/29/2020          2018        638.82
Donica Holt                                                  7/29/2020          2019         21.47
Stacey Howard                                                7/29/2020          2020      2,238.01
Cassandra Hughes                                             7/29/2020          2021        457.12
Steve Hull                                                   7/29/2020          2022      5,310.52
Glendon Humphrey                                             7/29/2020          2023      2,350.77
VFTC fbo Charlotte Imai                                      7/29/2020          2024      1,159.70
Prudential fbo Madelyn Jezorek                               7/29/2020          2025      1,096.01
Yvonne Ketchum                                               7/29/2020          2026      1,039.76
Katrina Kuhns‐Blankenship                                    7/29/2020          2027        248.22
Merrill Lynch IRA fbo Courtney Kuruma                        7/29/2020          2028      1,492.50
Edward Jones fbo Pamela Lampe IRA                            7/29/2020          2029        508.11
Void                                                         7/29/2020          2030          0.00
Debra Leakey                                                 7/29/2020          2031        404.74
Martplan Insurance Agency fbo Kwan lee                       7/29/2020          2032      2,904.02
Barbara Maggard                                              7/29/2020          2033        432.78
Terri‐Lynn Martin                                            7/29/2020          2034      5,308.22
Michelle McDonagh                                            7/29/2020          2035        976.14
Patricia Mesik                                               7/29/2020          2036        548.02
Tammy Mills                                                  7/29/2020          2037      1,552.58
Damian Munoz                                                 7/29/2020          2038        730.70
Void                                                         7/29/2020          2039          0.00
Valerio O                                                    7/29/2020          2040        635.17
Wells Fargo fbo Elizabeth Ortega                             7/29/2020          2041      1,597.59
Rebekah Phillips                                             7/29/2020          2042        728.87
Ohio National Financial Services fbo Joseph Piatczyc         7/29/2020          2043      6,199.09
Vitalee piccinni                                             7/29/2020          2044        214.54
Toni Pine                                                    7/29/2020          2045        583.85
Debbie Quint                                                 7/29/2020          2046        544.26
Joyce Reed                                                   7/29/2020          2047        859.22
Alicia Rendon                                                7/29/2020          2048      1,415.26
Shannon Richards                                             7/29/2020          2049      1,240.08
                                                           Page 1 of 4

                                                          SOFA No. 4.1.
                                                            Page 1
          Case 8:20-bk-13201-ES                 Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                                               Main Document    Page 71 of 104
John Riddle                                                  7/29/2020    2050          890.62
Sharon Riddle                                                7/29/2020    2051        1,031.99
Roze Abb Rittel                                              7/29/2020    2052          632.69
JHTC fbo Laurie Rush IRA                                     7/29/2020    2053        2,318.03
Mark Schneider                                               7/29/2020    2054          427.13
Lynette Seegraves                                            7/29/2020    2055        2,638.23
Christopher Spellman                                         7/29/2020    2056        1,166.86
MSSB c/f Daniel Stone                                        7/29/2020    2057        1,002.40
Virginia Struewe                                             7/29/2020    2058          634.80
Diana Taylor                                                 7/29/2020    2059            6.44
O Glenetta Tylor                                             7/29/2020    2060        1,499.13
Janice Thrower                                               7/29/2020    2061        1,907.95
Merrill fbo Brian Tilton IRA                                 7/29/2020    2062        3,151.74
Jenna Vanderhoof                                             7/29/2020    2063        1,553.38
Tammy West                                                   7/29/2020    2064          559.22
Byron Winings                                                7/29/2020    2065        6,115.98
Aubury Adair                                                 7/30/2020    2066          701.01
Lisa Alumbaugh                                               7/30/2020    2067          380.40
Robert Anguiano                                              7/30/2020    2068          189.07
Gwenda Berry                                                 7/30/2020    2069           12.91
John Beyers                                                  7/30/2020    2070            6.48
Robyn Blackwell (now Webb)                                   7/30/2020    2071          400.86
Void                                                         7/30/2020    2072            0.00
Void                                                         7/30/2020    2073            0.00
IRS ‐ EFTPS Payment of Taxes Withheld ‐ Wire                 7/30/2020    2074       15,040.11
Debbie Brown                                                 7/30/2020    2075          183.91
Void                                                         7/30/2020    2076            0.00
Michael Celaya                                               7/30/2020    2077          239.75
Jennifer coffman                                             7/30/2020    2078          215.53
Void                                                         7/30/2020    2079            0.00
Johnna Cox                                                   7/30/2020    2080          296.17
Kerrie Davidson                                              7/30/2020    2081          461.48
Carolyn Denton                                               7/30/2020    2082          598.80
Joannie Devall                                               7/30/2020    2083          326.90
Jonathan Dunn                                                7/30/2020    2084          468.98
Danika Eberhart                                              7/30/2020    2085          470.27
Void                                                         7/30/2020    2086            0.00
Lance Frederiksen                                            7/30/2020    2087          266.06
Void                                                         7/30/2020    2088            0.00
Mark Guimont                                                 7/30/2020    2089          421.92
Void                                                         7/30/2020    2090            0.00
Laura Davis (Previously Harp)                                7/30/2020    2091          765.37
Shelley Herrman                                              7/30/2020    2092          259.48
Void                                                         7/30/2020    2093            0.00
Gale Howard                                                  7/30/2020    2094          733.18
Lori Ann Hudson                                              7/30/2020    2095           13.93
Janine Inlow                                                 7/30/2020    2096          145.16
Void                                                         7/30/2020    2097            0.00
Karen Jameson                                                7/30/2020    2098          560.74
Patricia Johnson                                             7/30/2020    2099          441.53
Void                                                         7/30/2020    2100            0.00
Void                                                         7/30/2020    2101            0.00
Void                                                         7/30/2020    2102            0.00
Sarah Larios                                                 7/30/2020    2103            8.60
Void                                                         7/30/2020    2104            0.00
Christopher Lay                                              7/30/2020    2105          734.73
Roger Le                                                     7/30/2020    2106          782.15
Chelsey Leathermn                                            7/30/2020    2107          221.74
Kelly madorin                                                7/30/2020    2108          420.22
                                                           Page 2 of 4

                                                          SOFA No. 4.1.
                                                            Page 2
         Case 8:20-bk-13201-ES                  Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                                               Main Document    Page 72 of 104
Tiffany Mammen                                              7/30/2020     2109          149.87
Melissa Martin                                              7/30/2020     2110          609.54
Void                                                        7/30/2020     2111            0.00
Stacey Minton                                               7/30/2020     2112          135.83
Void                                                        7/30/2020     2113            0.00
Sharon Mojica                                               7/30/2020     2114          526.40
Carol Mosley                                                7/30/2020     2115          279.06
Dee Ann Myers                                               7/30/2020     2116           21.47
Minh‐Ngoc Nguyen                                            7/30/2020     2117          309.21
Shauna Ortiz                                                7/30/2020     2118            8.63
Void                                                        7/30/2020     2119            0.00
Jennelle post                                               7/30/2020     2120          759.82
Void                                                        7/30/2020     2121            0.00
Olia Saglime                                                7/30/2020     2122          197.64
Void                                                        7/30/2020     2123            0.00
Void                                                        7/30/2020     2124            0.00
Void                                                        7/30/2020     2125            0.00
Michel Seeschrist                                           7/30/2020     2126          682.31
Void                                                        7/30/2020     2127            0.00
Void                                                        7/30/2020     2128            0.00
Void                                                        7/30/2020     2129            0.00
Void                                                        7/30/2020     2130            0.00
Void                                                        7/30/2020     2131            0.00
Void                                                        7/30/2020     2132            0.00
Void                                                        7/30/2020     2133            0.00
Brittany Tierney                                            7/30/2020     2134            5.37
Void                                                        7/30/2020     2135            0.00
Void                                                        7/30/2020     2136            0.00
Void                                                        7/30/2020     2137            0.00
Void                                                        7/30/2020     2138            0.00
Void                                                        7/30/2020     2139            0.00
Carrie Wilson                                               7/30/2020     2140          367.14
Julie Wuenschel (now Bradshaw)                              7/30/2020     2141            5.37
IRS ‐ EFTPS Payment of Taxes Withheld ‐ Wire                7/29/2020     2142        5,814.12
Millennium Trust Co fbo Janet Beyers                        8/10/2020     2143        1,132.45
Millennium Trust Co fbo Chris Browning                      8/10/2020     2144        2,864.19
Millennium Trust Co fbo Cristina Cannalonga                 8/10/2020     2145        1,390.71
Millennium Trust Co fbo Patricia Larson                     8/10/2020     2146        1,232.15
Millennium Trust Co fbo Robin Scott                         8/10/2020     2147        2,444.41
Millennium Trust Co fbo Michael Thompson                    8/10/2020     2148        5,535.27
Millennium Trust Co fbo Sharon Van Thillo                   8/10/2020     2149        1,026.95
Millennium Trust Co fbo Betty Bachicha                      8/10/2020     2150          155.65
Millennium Trust Co fbo Tamara Boman                        8/10/2020     2151          710.72
Millennium Trust Co fbo Terra Cronk                         8/10/2020     2152          480.05
Millennium Trust Co fbo Lin Dai‐Morris                      8/10/2020     2153          432.94
Millennium Trust Co fbo Randal Dodge                        8/10/2020     2154        1,597.50
Millennium Trust Co fbo Margaret Flinn                      8/10/2020     2155          380.17
Millennium Trust Co fbo Elaine Gerken                       8/10/2020     2156          238.85
Millennium Trust Co fbo Deborah Hedderly                    8/10/2020     2157          508.22
Millennium Trust Co fbo Sandra Hoist                        8/10/2020     2158        1,111.80
Millennium Trust Co fbo Stacie Johnson                      8/10/2020     2159          295.36
Millennium Trust Co fbo Christine Kerr                      8/10/2020     2160           11.80
Millennium Trust Co fbo Gary Lowe                           8/10/2020     2161        2,723.61
Millennium Trust Co fbo Elaine Hadalin                      8/10/2020     2162          558.81
American Century Investor fbo Sandra Langum                 8/26/2020     2163          741.79
                                                                                                 Amount per
Millennium Trust Co ‐ Unclaimed Funds Turned Over          10/16/2020     2164       10,997.03    Participant
 Kimberly Nunez                                                                                           1,889.43
 Rosy Briones                                                                                               445.01
                                                           Page 3 of 4

                                                          SOFA No. 4.1.
                                                            Page 3
         Case 8:20-bk-13201-ES     Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                                  Main Document    Page 73 of 104
 Craig Brotman                                                                             472.14
 Alice Campbell                                                                            481.30
 Stephen Corbin                                                                              8.63
 Gayle M. Foster                                                                           776.75
 Annette Gomez                                                                             694.20
 Cassandra Hamilton (now Baird)                                                            299.71
 Sasipen Tangiaburana                                                                       20.43
 Amy J. Hoskins                                                                            179.58
 Tiffany R. Jarvis                                                                          11.84
 Terri Johnson                                                                             417.50
 Cassandra S. Jones                                                                        383.25
 Kelli A. Kandow                                                                             3.22
 Erin Ann Lathrom                                                                            3.23
 Cheryle L. Miller                                                                         371.23
 Beverlee J. Mock                                                                           18.28
 Angelica Fuentes Pita                                                                     410.80
 Victoria D. Pismantas                                                                     205.79
 Annette M. Schwab                                                                           8.60
 Menka Z. Scott                                                                             16.10
 Timothy Seals                                                                             347.56
 Patricia L. Shelden                                                                        12.85
 Suzanne E. Sherman                                                                        634.74
 Mildred Shields                                                                           254.38
 Rebecca M. Slattery                                                                       535.38
 Brenda Solano                                                                              19.36
 Shawna M. Taylor                                                                          211.39
 Cathy Trusler                                                                             212.69
 Lara Van Asten                                                                            312.92
 Thy Vo                                                                                    557.46
 Denise Voith                                                                              521.82
 William Weigand                                                                           259.46

TOTAL DISBURSEMENTS                                                    169,714.04



BALANCE IN ACCOUNT                                                                          67.37




                                              Page 4 of 4

                                             SOFA No. 4.1.
                                               Page 4
   Case 8:20-bk-13201-ES     Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29          Desc
                            Main Document    Page 74 of 104



                         AMERICAN STERLING CORPORATION
                   PAYMENTS MADE TO AURORA BLOOM ‐ BOOKKEEPING
                       November 16, 2019 to November 16, 2020



    DATE        CHECK NO.         AMOUNT                         BRIEF DESCRIPTI0N


   11/26/2019         9250              298.90         SEPTEMBER 2019 FEES
   11/26/2019         9250              231.80         OCTOBER 2019 FEES
   12/23/2019         9262              408.70         NOV 2019 FEES
    1/28/2020         9269              469.70         DECEMBER 2019 FEES
    3/10/2020         9284              451.40         JANUARY 2020 FEES
     4/1/2020         9292              677.10         FEB 2020 FEES
    4/30/2020         9304              427.00         MARCH 2020 FEES
     7/7/2020         9319              164.70         MAY 2020 FEES
    7/28/2020         9330              793.00         JUNE 2020 FEES
     8/5/2020         9340              384.30         JULY 2020 FEES
     9/8/2020         9348            1,183.40         AUGUST 2020 FEES
    10/8/2020         9359              793.00         SEPTEMBER 2020 FEES
   10/16/2020         9363              347.70         OCTOBER 1‐16, 2020 FEES
    11/4/2020         9370               97.60         OCTOBER 17‐31, 2020 FEES
   11/10/2020         9375              335.50         NOVEMBER 1‐15, 2020 FEES

TOTAL                         $      7,063.80




                                       SOFA No. 4.1.
                                         Page 5
   Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29             Desc
                           Main Document    Page 75 of 104



                          AMERICAN STERLING CORPORATION
                       PAYMENTS MADE TO CRAIG M. COLLINS, CPA
                        November 16, 2019 to November 16, 2020



    DATE      CHECK NO.        AMOUNT                              BRIEF DESCRIPTION


 11/26/2019     9248                737.50              SEPTEMBER 2019 FEES
 11/26/2019     9248              2,360.00              OCTOBER 2019 FEES
 12/23/2019     9260              3,510.50              NOV 2019 FEES
  1/28/2020     9267              2,625.50              DECEMBER 2019 FEES
  3/10/2020     9282              3,953.00              JANUARY 2020 FEES
  4/1/2020      9290              2,537.00              FEB 2020 FEES
  4/30/2020     9302                914.50              MARCH 2020 FEES
  5/19/2020     9308              1,475.00              APRIL 2020 FEES
  7/7/2020      9317                826.00              MAY 2020 FEES
  7/28/2020     9328              3,186.00              JUNE 2020 FEES
  8/5/2020      9338              1,357.00              JULY 2020 FEES
  9/8/2020      9346              6,667.00              AUGUST 2020 FEES
  10/8/2020     9357              2,389.50              SEPTEMBER 2020 FEES
  11/4/2020     9368                531.00              OCTBOER 2020 FEES
 11/10/2020     9373              1,740.50              NOVEMBER 1‐15, 2020 FEES

TOTAL                      $     34,810.00




                                        SOFA No. 4.1.
                                          Page 7
   Case 8:20-bk-13201-ES       Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29         Desc
                              Main Document    Page 76 of 104



                        AMERICAN STERLING CORPORATION
                PAYMENTS MADE TO NANCY MICHENAUD ‐ BOOKKEEPING
                     November 16, 2019 to November 16, 2020



    DATE          CHECK NO.        AMOUNT                       BRIEF DESCRIPTION


   11/26/2019           9249              165.00   SEPTEMBER 2019 FEES
   11/26/2019           9249              187.00   OCTOBER 2019 FEES
   12/23/2019           9261              319.00   NOV 2019 FEES
    1/28/2020           9268              583.00   DECEMBER 2019 FEES
    3/10/2020           9283              385.00   JANUARY 2020 FEES
     4/1/2020           9291            1,573.00   FEB 2020 FEES
     4/8/2020           9298               30.00   FILING FEE STMT of INFO ‐ REIMBURSEMENT
    4/30/2020           9303              176.00   MARCH 2020 FEES
    5/19/2020           9309              836.00   APRIL 2020 FEES
     7/7/2020           9318              539.00   MAY 2020 FEES
    7/28/2020           9329              264.00   JUNE 2020 FEES
     8/5/2020           9339            4,697.00   JULY 2020 FEES
     9/8/2020           9347            3,289.00   AUGUST 2020 FEES
    10/8/2020           9358            1,837.00   SEPTEMBER 2020 FEES
   10/16/2020           9364            2,156.00   OCTOBER 1‐16, 2020 FEES
    11/4/2020           9369              187.00   OCTOBER 17‐31, 2020 FEES
   11/10/2020           9374            1,089.00   NOVEBMER 1‐15, 2020 FEES

TOTAL                          $      18,312.00




                                         SOFA No. 4.1.
                                           Page 9
   Case 8:20-bk-13201-ES     Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29         Desc
                            Main Document    Page 77 of 104



                       AMERICAN STERLING CORPORATION
                     PAYMENTS MADE TO MOSIER & CO., INC.
                     November 16, 2019 to November 16, 2020



    DATE        CHECK NO.    AMOUNT                       BRIEF DESCRIPTION


 11/26/2019       9247         7,225.00   SEPT & OCT 2019 FEES
 11/26/2019       9251             5.00   SEPT/OCT 2019 KG FEES
 11/26/2019       9252            12.60   SEPT/OCT 2019 COSTS REMBURSEMENT
 12/23/2019       9259         1,955.00   NOV 2019 FEES
 12/23/2019       9263            11.60   NOV 2019 COSTS REIMBURSEMENT
  1/28/2020       9266         3,697.50   DECEMBER 2019 FEES
  1/28/2020       9270            20.00   DEC 2019 COSTS REIMBURSEMENT
  3/10/2020       9281         5,482.50   JANUARY 2020 FEES
  3/10/2020       9285            36.87   JANUARY 2020 COSTS
  4/1/2020        9289         3,357.50   FEB 2020 FEES
  4/1/2020        9293            18.20   FEB 2020 COSTS REIMBURSEMENT
  4/30/2020       9301         1,445.00   MARCH 2020 FEES
  4/30/2020       9305            19.70   MARCH 2020 COSTS REIMBURSEMENT
  5/19/2020       9307         2,125.00   APRIL 2020 FEES
  5/19/2020       9310            15.20   APRIL 2020 COSTS REIMBURSEMENT
  7/7/2020        9316         1,997.50   MAY 2020 FEES
  7/7/2020        9320             2.00   MAY 2020 COSTS
  7/28/2020       9327         1,615.00   JUNE 2020 FEES
  7/28/2020       9331            18.20   JUNE 2020 COSTS REIMBURSEMENT
  8/5/2020        9337         1,317.50   JULY 2020 FEES
  8/5/2020        9341           610.25   JULY 2020 COSTS REIMBURSEMENT
  9/8/2020        9345         4,165.00   AUGUST 2020 FEES
  9/8/2020        9349            15.00   AUGUST 2020 COSTS REIMBURSEMENT
  9/8/2020        9350           204.65   AUGUST 2020 COSTS REIMBURSEMENT
  10/8/2020       9356           977.50   SEPTEMBER 2020 FEES
  10/8/2020       9360           211.95   SEPTEMBER 2020 COSTS REIMBURSEMENT
  11/4/2020       9367         1,232.50   OCTOBER 2020 FEES
  11/4/2020       9371            28.30   OCTOBER 2020 COSTS REIMBURSEMENT
   11/10/2020     9372         1,615.00   NOVEMBER 1‐15, 2020 FEES
   11/10/2020     9376            10.20   NOVEMBER 1‐15, 2020 COSTS REIMBURSEMENT


TOTAL                       $39,447.22




                                          SOFA No. 4.1.
                                            Page 10
Case 8:20-bk-13201-ES         Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29               Desc
                             Main Document    Page 78 of 104




                                American Sterling Corporation
                              SOFA Attachment re Part 6 – No. 13


       In 2002, the American Sterling Corporation Employee Stock Ownership Plan (the “Plan”),
was formed for the benefit of eligible employees and their beneficiaries.

       The Plan is ERISA qualified.

        The assets of the Plan were held in the American Sterling Corporation Employee Stock
Ownership Trust (the “ESOT”), which trust maintained a bank account utilizing the American
Sterling Corporation tax identification number.

       There have been no contributions to the Plan by employees since 2005, and the Plan has
been under investigation and audit by the United States Department of Labor (the “DOL”) for
what the DOL has cited as multiple violations on ERISA.

       Under the review of the DOL, the Plan was formally terminated on May 31, 2020. In
connection therewith, the stock of the Debtor held by the Plan/ESOT was redeemed and the
sum of $150,000 transferred by the Debtor to the Plan/ESOT bank account on February 26,
2020. At that time, the sum of $19,711.79 was on deposit in the Plan/ESOT bank account,
bringing the total available to Plan participants to approximately $169,700.

        Distributions to participants were undertaken between July 2020 and October 2020. For
those participants who could not be located or whose checks were not negotiated prior to the
petition date, individual IRAs were established with Millennium Trust Company, with the
consent of the DOL.

        On September 30, 2020, the DOL issued a final letter closing its investigation given the
corrective actions taken by the Debtor on behalf of the ESOT, and the completion of
distributions to participants or establishment of IRAs on their behalf.

       As of November 16, 2020, the balance in the Plan/ESOT bank account was $67.37.




                                           SOFA No. 13
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 79 of 104
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 80 of 104
    Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                            Main Document    Page 81 of 104


M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       American Sterling Corporation
                       3151 Airway Avenue
                       Suite A-1
                       Costa Mesa, CA 92626


                       Nanette D. Sanders
                       Ringstad & Sanders LLP
                       4343 Von Karman Avenue
                       Suite 300
                       Newport Beach, CA 92660


                       Adam B. Cantor, Esq.
                       Jackson Lewis PC
                       44 South Broaway 14th Fl
                       White Plains, NY 10601


                       Alex M Yousefzadeh Esq.
                       Donaldson & Callif LLP
                       400 S. Beverly Drive
                       Suite 400
                       Beverly Hills, CA 90212


                       Alice J Campbell
                       517 N 36th Terrace
                       Blue Springs, MO 64015


                       Alicia Rendon
                       10060 Scott Ave, Apt Q
                       Whittier, CA 90603


                       American Century Investor
                       FBO Sandra Langum IRA
                       5805 E. 96th Terrace
                       Kansas City, MO 64134


                       Amy J Hoskins
                       17138 E. 39th Street
                       Independence, MO 64055
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 82 of 104



                   Angelica Fuentes Pita
                   6122 E. Teton Ave
                   Orange, CA 92867-2413


                   Annette Gomez
                   1522 W Marion Way
                   Santa Ana, CA 92706-1852


                   Annette M Schwab
                   16207 Short Ln
                   Smithville, MO 64089-8142


                   Aubury Adair
                   1401 Anna Cir #31
                   Smithville, MO 64089-7101


                   Barbara Maggard
                   2415 SW SPRINGCREEK CT
                   Blue Springs, MO 64015


                   Betty Bachicha
                   301 Cedar Street
                   Walsenburg, CO 81089


                   Beverlee J Mock
                   3668 Descanso St.
                   Las Vegas, NV 89121


                   Brenda Solano
                   4475 Piersons Street
                   Wheat Ridge, CO 80033-2548
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 83 of 104



                   Brittany Tierney
                   1117 SW Brook Court
                   Blue Springs, MO 64015


                   Carol L Mosley
                   1734 S. Northern
                   Independence, MO 64052


                   Carolyn Denton
                   1107 SW Sunset St
                   Blue Springs, MO 64015-4915


                   Carrie Wilson
                   105 Ranch Dr
                   Butler, MO 64730-9372


                   Cassandra Hamilton
                   310 E Kay St
                   Lansing, KS 66043


                   Cassandra Hughes
                   126 N Carlisle
                   Independence, MO 64054


                   Cassandra S Jones
                   5254 Caliente St.
                   Las Vegas, NV 89119


                   Cathrine Castaldi, Esq.
                   Brown Rudnick LLP
                   2211 Michelson Dr., 7th Fl
                   Irvine, CA 92612
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 84 of 104



                   Cathy Trusler
                   PO Box 1296
                   Liberty, MO 64069-1296


                   Chapman University
                   1 University Drive
                   Attn: Daniel Struppa, Reg. Agent
                   Orange, CA 92866-1005


                   Charles Schwab&Co FBO Byron Winings
                   38 Finca
                   San Clemente, CA 92672


                   Chelsey J Leatherman
                   725 N Laurel St
                   Gardner, KS 66030-7852


                   Cheryle L Miller
                   2503 SW Jackson St
                   Blue Springs, MO 64015-4035


                   Chris Browning
                   2347 Littleton Circle
                   Costa Mesa, CA 92626


                   Christine D Kerr
                   1043 E Butler Dr., Unit D
                   Phoenix, AZ 85020


                   Christopher L Lay
                   10927 N Randolph Avenue
                   Kansas City, MO 64157
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 85 of 104



                   Christopher Spellman
                   17326 Penrose Lane
                   Lenexa, KS 66219


                   Courtney C Kuruma
                   25611 Creek Dr.
                   Laguna Hills, CA 92653


                   Craig Brotman
                   8 Earthen Ct.
                   Ladera Ranch, CA 92694-1360


                   Cristina Cannalonga
                   422 Brookhaven Circle
                   Corona, CA 92879


                   Cristina Castro
                   6529 San Haroldo Way
                   Buena Park, CA 90620


                   Cynthia Han
                   14469 San Remo Dr
                   Corona, CA 92880


                   Damian Munoz
                   236 S NORWOOD ST
                   Orange, CA 92869


                   Danika Eberhart
                   12362 TOPAZ ST
                   Garden Grove, CA 92845
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 86 of 104



                   Debbie Quint
                   428 Pierce Hollow St
                   Raymore, MO 64083


                   Deborah A Brown
                   9801 259th St
                   Mc Louth, KS 66054-5007


                   Deborah Hedderly
                   2588 Palentina St.
                   Henderson, NV 89044-4420


                   Debra Leakey
                   7612 Crisp
                   Kansas City, MO 64138


                   Dee Ann Myers
                   2924 SW 16th St
                   Lees Summit, MO 64081


                   Denise Coffey
                   16 Robin Ridge
                   Aliso Viejo, CA 92656


                   Denise Davis
                   18012 Dakota Drive
                   Independence, MO 64056


                   Denise Voith
                   63 Monarch Bay Drive
                   Monarch Beach, CA 92629
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 87 of 104



                   Diana J Taylor
                   15009 E. 42nd Terrace
                   Independence, MO 64055


                   Dodge Trust 1



                   Edward Jones FBO Pamela Lampe IRA
                   2166 N.E. Todd George Road
                   Lees Summit, MO 64086


                   Elaine Gerken
                   319 SE Douglas St Apt 103
                   Lees Summit, MO 64063-2717


                   Elaine M Nadalin
                   1456 Carmelita St
                   Laguna Beach, CA 92651-3114


                   Erin Ann Lathrom
                   3715 S. Kiger Road
                   Independence, MO 64055


                   Federal Deposit Insurance Corp.
                   3501 Fairfax Drive
                   VS-B-7058
                   Arlington, VA 22226-3599


                   Fidelity Investments
                   FBO Donica Holt IRA
                   1236 SW Creekside Dr.
                   Lees Summit, MO 64081
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 88 of 104



                   Franchise Tax Board
                   Bankruptcy Unit
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Future Plan/Ascensus, LLC
                   Attn: Doug Cannon
                   4999 Louise Dr., Ste. 205
                   Mechanicsburg, PA 17055


                   Gale A Howard
                   2100 NE 114th Ter
                   Kansas City, MO 64155-1476


                   Gary S Lowe
                   5210 Timarron Drive
                   Scurry, TX 75158


                   Gayle M Foster
                   2118 N. Ponca Drive
                   Independence, MO 64058


                   Glendon Humphrey
                   23492 Mtn. Breeze Dr.
                   Murrieta, CA 92562


                   GRM Document Management
                   4109 Boyce Road
                   Fremont, CA 94538


                   Gwenda Berry
                   29256 MISSION TRAIL LN
                   Valencia, CA 91354
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 89 of 104



                   Heather Guimond
                   26479 Portola
                   Mission Viejo, CA 92692


                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19114-7346


                   Internal Revenue Service
                   EP Entity Unit
                   Mail Stop 6273
                   Ogden, UT 84201-0018


                   Internal Revenue Service
                   Attn: EP Customer Service Manager
                   P.O. Box 2508
                   Cincinnati, OH 45201


                   Internal Revenue Service
                   801 Civic Center Drive West
                   Santa Ana, CA 92701


                   James Flynn
                   11434 Craig
                   Overland Park, KS 66210


                   Janet Beyers
                   612 Rhine Lane
                   Costa Mesa, CA 92626


                   Janice Byrd
                   3018 S Downey Ave
                   Independence, MO 64055
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 90 of 104



                   Janice Thrower
                   26226 Glendon Lane
                   Laguna Hills, CA 92653


                   Janine Inlow
                   802 N Elm St.
                   Monroe City, MO 63456-1106


                   Jenna Vanderhoof
                   412 Derby St SE
                   Albany, OR 97322


                   Jennelle Post
                   200 Woodhaven Dr.
                   Smithville, MO 64089


                   Jennifer Coffman
                   3534 Lyons Ave
                   Dickinson, ND 58601-7826


                   JHTC FBO Laurie Rush IRA
                   11708 Belmont
                   Kansas City, MO 64134


                   Joanie Devall
                   2209 N Liberty
                   Independence, MO 64050


                   John Hancock Life Ins Co
                    FBO Susie Deherrera QRP
                   14684 Starpath Dr.
                   La Mirada, CA 90638
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 91 of 104



                   John J. Beyers
                   612 Rhine Lane
                   Costa Mesa, CA 92626


                   John Riddle
                   501 Vance St
                   Plattsburg, MO 64477


                   Johnna A Cox
                   412 SW Newport Drive
                   Blue Springs, MO 64014-7837


                   Jonathan Dunn
                   318 Cold Water Ln
                   Raymore, MO 64083-4506


                   Joyce Reed
                   1907 N. Ethan Lane
                   Independence, MO 64058


                   Jula L Wuenschel Bradshaw
                   108 SE Sherri Ln
                   Blue Springs, MO 64014-5046


                   Kansas City Art Institute
                   4415 Warwick Blvd.
                   Attn: Norman E. Greene, Reg. Agent
                   Kansas City, MO 64111-1820


                   Karen S Jameson
                   14274 W 117th Ct.
                   Olathe, KS 66062-6612
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 92 of 104



                   Kathryn Appelquist
                   7628 Robinson
                   Overland Park, KS 66204


                   Katrina Kuhns-Blankenship
                   19707 E 15TH ST N
                   Independence, MO 64056


                   Kelli A Kandow
                   211 W 56th St
                   Aapt 36C
                   New York, NY 10019-4326


                   Kelly D Madorin
                   5937 17th St.
                   Grantville, KS 66429-9213


                   Kerrie L Davidson
                   642 Washington Ln
                   Waco, TX 76708-7287


                   Kristina Dodge
                   c/o Harcourts Prime Properties
                   3 Monarch Bay Plaza, Ste. 100
                   Dana Point, CA 92629


                   Lance Frederiksen
                   3 Mostaza
                   Rancho Santa Margarita, CA 92688-1718


                   Lara Van Asten
                   306 S Vine St
                   Louisburg, KS 66053-6420
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 93 of 104



                   Laura Harp
                   708 N Choctaw Ave
                   Independence, MO 64056-1923


                   Leslie Gall
                   3024 Englewood Terrace
                   Independence, MO 64052


                   Lin Dai-Morris
                   c/o Fairway Independent Mortgage
                   881 Dover Dr., Ste. 110
                   Newport Beach, CA 92663


                   Lisa M. Alumbaugh
                   604 W 38th St N., #2
                   Independence, MO 64050-1065


                   Lizabeth Ball
                   519 Ance Creek Rd
                   Reeds Spring, MO 65737


                   Lori Ann Huson
                   809 NE Bristol Dr.
                   Lees Summit, MO 64086


                   Lynette Seegraves
                   6961 Valencia St
                   Riverside, CA 92504


                   Margaret K Flinn
                   15711 E Independence Ave
                   Independence, MO 64055
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 94 of 104



                   Mark J. Guimont
                   8659 Jasper Wood Street
                   Henderson, NV 89074-7048


                   Mark Schneider
                   8 Porter
                   Irvine, CA 92620


                   Martplan Insurancy Agency
                   FBO Kwan Lee QRP
                   2020 Hacienda Road
                   La Habra, CA 90631


                   Melissa E Martin
                   575 Opal Avenue
                   Hemet, CA 92543-7867


                   Menka Z Scott
                   2408 SW Kenwill Dr.
                   Lees Summit, MO 64082


                   Merrill FBO Brian Tilton IRA
                   8 Woodbridge Ct
                   Trabuco Canyon, CA 92679


                   Michael Dean Thompson
                   c/o Sharon Thompson
                   11211 West 106th Place
                   Westminister, CO 80021


                   Michael J Celaya
                   3942 Cedron
                   Irvine, CA 92606
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 95 of 104



                   Michel K Seechrist
                   2210 River Run Dr.
                   Unit 66
                   San Diego, CA 92108-5812


                   Michelle Mcdonagh
                   26703 Spotted Pony Dr
                   Corona, CA


                   Mildred Shields
                   3029 Prospect Ave
                   Kansas City, MO 64128-1530


                   Minh-Ngoc Nguyen
                   31 Arnold Way
                   Irvine, CA 92602


                   Morgan Stanley FBO
                   Andrea Collins IRA
                   2139 Alpine View Drive
                   Rescue, CA 95672


                   MSSB C/F Daniel Stone
                   3 Capstone
                   Irvine, CA 92606


                   Northern Trust Company
                   FBO Ron Dearden IRA
                   424 Camino Bandera
                   San Clemente, CA 92673


                   O Glenetta Taylor
                   3629 So. Harris
                   Independence, MO 64052
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 96 of 104



                   Ohio National Financial Services
                   FBO Joseph Piatczyc IRA
                   172 E. Basswood Ct
                   Lees Summit, MO 64064


                   Olla Saglime
                   3196 S 2000 E
                   Salt Lake City, UT 84109-2460


                   Opera Pacific
                   Karen Sue Naylor, Chapter 7 Trustee
                   4343 Von Karman Avenue
                   Suite 300
                   Newport Beach, CA 92660


                   Patricia B Johnson
                   4955 Lindell Rd Apt 108
                   Las Vegas, NV 89118-1371


                   Patricia L Shelden
                   15117 Todd Way
                   Oklahoma City, OK 73170-7523


                   Patricia Larson
                   15772 Bluebird Lane
                   Huntington Beach, CA 92649


                   Patricia Mesik
                   1608 Weatherstone
                   Blue Springs, MO 64015


                   Prudential FBO Madelyn Jeziorek
                   17927 Culross Ln
                   Charlotte, NC 28278
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 97 of 104



                   Randal B Dodge
                   3800 Miramontes Circle
                   Wellington, FL 33414


                   Rebecca M Slattery
                   9515 W 60th St
                   Merriam, KS 66203-3115


                   Rebekah Phillips
                   PO Box 1120
                   Weimar, CA 95736


                   Redlands Unified School District
                   20 W. Lugonia Avenue
                   Attn: Ken S. Morse, Reg. Agent
                   Redlands, CA 92374-2234


                   Robert M. Anguiano
                   6244 Palm Avenue
                   Whittier, CA 90601-3139


                   Robin D Scott
                   9819 Wallace Ave.
                   Kansas City, MO 64134


                   Robyn Blackwell
                   409 Cantor
                   Irvine, CA 92620-3840


                   Roger Le
                   24 El Morro
                   Rancho Santa Margarita, CA 92688
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 98 of 104



                   Rosy Briones
                   15419 Dalwood Ave
                   Norwalk, CA 90650


                   Roze Ann Rittel
                   2909 Vista Court
                   Independence, MO 64057


                   Sandra L Holst
                   214 Savannah River Dr.
                   Summerville, SC 29485-8949


                   Sarah Wolf Larios
                   15758 Willow Dr
                   Fontana, CA 92337


                   Sasipen Tangjaiburana
                   13834 SE 10th St
                   Bellevue, WA 98005-3718


                   Scarlett Desta
                   4650 Kester Avenue
                   Apt. 204
                   Sherman Oaks, CA 91403-2597


                   Scarlette Desta aka Linda Thompson
                   175 Rainbow Drive
                   Livingston, TX 77399


                   Screen Actors Guild Inc.
                   5757 Wilshire Boulevard
                   Los Angeles, CA 90036
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 99 of 104



                   Securities Exchange Commission
                   5670 Wilshire Boulevard
                   11th Floor
                   Los Angeles, CA 90036-5627


                   Shannon Richards
                   15218 W. 83rd Ter
                   Lenexa, KS 66219


                   Shannyn Yasui
                   2202 East Hoover Ave
                   Orange, CA 92867


                   Sharon Mojica
                   2861 Caspian Ave
                   Long Beach, CA 90810


                   Sharon Riddle
                   120 N. Oxford
                   Independence, MO 64053


                   Sharon Thompson
                   11211 West 106th Place
                   Westminster, CO 80021


                   Sharon Van Thillo
                   408 Ave. Presidio
                   San Clemente, CA 92672


                   Shauna A Ortiz
                   1018 Begonia Avenue
                   Costa Mesa, CA 92626
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 100 of 104



                   Shawna M Taylor
                   10728 Fuller Ave
                   Kansas City, MO 64134-2603


                   Sherri Hill
                   15170 Melrose St.
                   Overland Park, KS 66221


                   Shirley Cawed
                   11244 Adoree St
                   Norwalk, CA 90650


                   Stacey Howard
                   621 19th Street, Apt C
                   Huntington Beach, CA 92648


                   Stacey Minton
                   900 NE Kenwood Dr
                   Lees Summit, MO 64064-1761


                   Stacie J Johnson
                   20 Flying F Dr.
                   Palm Desert, CA 92260-6415


                   State of Indiana (Marion County)
                   Department of Revenue
                   100 N. Senate Ave
                   IGCN Rm N105
                   Indianapolis, IN 46204


                   State of Michigan (Ingham County)
                   Department of Treasury
                   Lansing, MI 48922
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 101 of 104



                   State of Mississippi
                   (Madison County)
                   500 Clinton Center Dr
                   Clinton, MS 39056


                   State of Pennsylvania
                   (Dauphin County)
                   Department of Revenue
                   P.O. Box 280427
                   Harrisburg, PA 17128-0427


                   State of Tennessee
                   (Dandson County)
                   500 Deaderick Street
                   Nashville, TN 37242


                   Stephen N Corbin
                   6225 Morningside Drive
                   Kansas City, MO 64113


                   Steve Hull
                   1015 Canterbury Drive
                   Burlington, IA 52601


                   Suzanne E Sherman
                   909 NE Michael Drive
                   Lees Summit, MO 64086


                   Tamara E Boman
                   1731 NW 10h St
                   Blue Springs, MO 64015


                   Tammy Butler
                   319 SE Douglas, Apt 203
                   Lees Summit, MO 64063
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 102 of 104



                   Tammy Mills
                   28401 Los Alisos Blvd, #6214
                   Mission Viejo, CA 92692


                   Tammy West
                   815 Scarlet Oak Dr
                   Monroe, MI 48162


                   TCF National Bank
                   FBO Kimberly Nunez IRA
                   31 Copperstone Lane
                   Mission Viejo, CA 92692


                   Terra Cronk
                   241 W. Center St.
                   Peculiar, MO 64078


                   Terri Johnson
                   817 N. Woodlawn Rd
                   Spokane, WA 99216-0937


                   Terri-Lynn Martin
                   1386 Orinda Place
                   Escondido, CA 92029


                   Thomas H. Casey, Ch 7 Trustee
                   In re Lawrence Keith Dodge
                   Case No. 8:13-bk-11037 ES
                   22342 Avenida Empresa, Ste. 245
                   Rancho Santa Margarita, CA 92688


                   Thy Vo
                   23592 Windsong # 33D
                   Aliso Viejo, CA 92656
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 103 of 104



                   Tiffany Mammen
                   12818 W Caraveo Pl
                   Peoria, AZ 85383-8061


                   Tiffany R Jarvis
                   11586 Holmes Road Apt. 102
                   Kansas City, MO 64131


                   Timothy Seals
                   9411 E. 37th St
                   Kansas City, MO 64133-1164


                   Toni Pine
                   2407 NW 8th St.
                   Blue Springs, MO 64015


                   U.S. Department of Labor
                   Los Angeles Regional Office
                   Olivia R. Metcalfe, Investigator
                   1055 E Colorado Blvd., Ste. 200
                   Pasadena, CA 91106-2341


                   University of California at Irvine
                   510 Aldrich Hall #5
                   Attn: Howard Gillman, Chancellor
                   Irvine, CA 92697-0001


                   Valerie O
                   3285 REDWOOD DR
                   Springfield, OR 97478


                   VFTC FBO Charlotte Imai
                   5609 Richmond Ct
                   Milton, FL 32571
Case 8:20-bk-13201-ES    Doc 1 Filed 11/17/20 Entered 11/17/20 12:58:29   Desc
                        Main Document    Page 104 of 104



                   Victoria D Prismantas
                   353 Grove St.
                   Sierra Madre, CA 91024-1009


                   Virginia Struewe
                   3106 Gateway Drive
                   Independence, MO 64055


                   Vitalee Piccinini
                   505 SW Creek Ridge Dr
                   Grain Valley, MO 64029


                   Wells Fargo FBO Elizabeth Ortega
                   1014 E. Russell Avenue
                   Santa Ana, CA 92707


                   Wendi Hall
                   707 South Lemon
                   Anaheim, CA 92805


                   William Weigand
                   551 S Lemon St
                   Anaheim, CA 92805-4623


                   Yvonne Ketchum
                   21080 Eagles Nest Dr.
                   Yorba Linda, CA 92886
